IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 MOUNTAIN CREEK PROPERTIES, LP,             : No. 181 MM 2020
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 HONORABLE SUSAN DAY, MAGISTERIAL           :
 DISTRICT JUDGE,                            :
                                            :
                     Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 9th day of March, 2021, the “Petition for Issuance of Writ of

Mandamus” is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist

from the caption.